Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments to claims have overcome each and every objection.
Applicant’s arguments, see page 5-6, filed 01/24/2022, with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Accordingly, the rejections of claims 1-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claim 1.
In particular, for claim 1, the prior art of record does not show “the plurality of cover portions axially extending from an outer peripheral edge of the bottom portion without protruding radially outward with respect to a radially outermost surface of the clutch outer, the plurality of cover portions being configured so as to cover the plurality protruding radially outward with respect to the radially outermost surface of the clutch outer (20). There is no apparent rationale for combining
Honda or any of the prior arts to arrive at the claim invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bichler et al. (DE102015224753B3) discloses a similar clutch device with a clutch housing where the bottom portion is not protruding radially outward; however, the cover portions and openings does not read on the claim limitations. Claim 1 requires all of the plurality of teeth to be covered by the cover portions, and the openings to be disposed adjacent to the the cover portions—not in the cover portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656